Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bradford Czerwonky on 2/11/2021.

The application has been amended as follows: 

Add claim 21 to the listing of claims. Claim is to read as follows:

21. The hydrant of claim 8, wherein the sensing device comprises a radio comprising the sensor, the at least one battery, and the antenna; the radio configured to wirelessly relay data collected by the sensor to the communication hub.

NOTE: Claim 21 was originally added to listing of claims in a preliminary claim amendment of 12/09/2019. A non-final office action was issued 9/10/2020 which objected to claim 21.
In response to the above non-final office action, a listing of claims was filed which inadvertently left claim 21 off the listing and was overlooked by Examiner 
Claim 21 is being added back in to correct this oversight. A new issue classification form is added that includes claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753